

115 S567 IS: Federal Savings Association Charter Flexibility Act of 2017
U.S. Senate
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 567IN THE SENATE OF THE UNITED STATESMarch 8, 2017Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Home Owners’ Loan Act to allow Federal savings associations to elect to operate as
			 national banks, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Savings Association Charter Flexibility Act of 2017. 2.Option for Federal savings associations to operate as a covered savings associationThe Home Owners’ Loan Act (12 U.S.C. 1461 et seq.) is amended by inserting after section 5 the following:
			
				5A.Election to operate as a covered savings association
 (a)DefinitionIn this section, the term covered savings association means a Federal savings association that makes an election approved under subsection (b). (b)Election (1)In generalUpon issuance of the rules described in subsection (f), a Federal savings association may elect to operate as a covered savings association by submitting a notice to the Comptroller of such election.
 (2)ApprovalA Federal savings association shall be deemed to be approved to operate as a covered savings association on the date that is 60 days after the date on which the Comptroller receives the notice under paragraph (1), unless the Comptroller notifies the Federal savings association otherwise.
 (c)Rights and dutiesNotwithstanding any other provision of law and except as otherwise provided in this section, a covered savings association shall—
 (1)have the same rights and privileges as a national bank that has its main office situated in the same location as the home office of the covered savings association; and
 (2)be subject to the same duties, restrictions, penalties, liabilities, conditions, and limitations that would apply to such a national bank.
 (d)Treatment of covered savings associationsA covered savings association shall be treated as a Federal savings association for the purposes— (1)of governance of the covered savings association, including incorporation, bylaws, boards of directors, shareholders, and distribution of dividends;
 (2)of consolidation, merger, dissolution, conversion (including conversion to a stock bank or to another charter), conservatorship, and receivership; and
 (3)determined by regulation of the Comptroller. (e)Existing branchesA covered savings association may continue to operate any branch or agency the covered savings association operated on the date on which an election under subsection (b) is approved.
 (f)RulemakingThe Comptroller shall issue rules to carry out this section— (1)that establish streamlined standards and procedures that clearly identify required documentation or timelines for an election under subsection (b);
 (2)that require a Federal savings association that makes an election under subsection (b) to identify specific assets and subsidiaries—
 (A)that do not conform to the requirements for assets and subsidiaries of a national bank; and (B)that are held by the Federal savings association on the date on which the Federal savings association submits a notice of such election;
 (3)that establish— (A)a transition process for bringing such assets and subsidiaries into conformance with the requirements for a national bank; and
 (B)procedures for allowing the Federal savings association to provide a justification for grandfathering such assets and subsidiaries after electing to operate as a covered savings association;
 (4)that establish standards and procedures to allow a covered savings association to terminate an election under subsection (b) after an appropriate period of time or to make a subsequent election;
 (5)that clarify requirements for the treatment of covered savings associations, including the provisions of law that apply to covered savings associations; and
 (6)as the Comptroller deems necessary and in the interests of safety and soundness..